

116 HR 3616 IH: Clean Water Standards for PFAS Act of 2019
U.S. House of Representatives
2019-07-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3616IN THE HOUSE OF REPRESENTATIVESJuly 2, 2019Mr. Pappas (for himself, Ms. Slotkin, Mr. Brendan F. Boyle of Pennsylvania, and Ms. Kuster of New Hampshire) introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo require the Administrator of the Environmental Protection Agency to designate per- and
			 polyfluoroalkyl substances as toxic pollutants under the Federal Water
			 Pollution Control Act, and for other purposes.
	
 1.Short titleThis Act may be cited as the Clean Water Standards for PFAS Act of 2019. 2.PFAS designation, effluent limitations, and pretreatment standards (a)In generalNot later than 30 days after the date of enactment of this Act, the Administrator of the Environmental Protection Agency shall revise the list of toxic pollutants described in paragraph (1) of section 307(a) of the Federal Water Pollution Control Act (33 U.S.C. 1317(a)) to add per- and polyfluoroalkyl substances to such list, and publish such revised list, without taking into account the factors listed in such paragraph.
 (b)Effluent standardsAs soon as practicable after the date on which the revised list is published under subsection (a), but not later than January 1, 2022, the Administrator shall publish in the Federal Register effluent standards under section 307(a)(2) of the Federal Water Pollution Control Act (33 U.S.C. 1317(a)(2)) for substances added to the list of toxic pollutants pursuant to subsection (a) of this section, in accordance with sections 301(b)(2)(A) and 304(b)(2) of such Act.
 (c)Pretreatment standardsNot later than January 1, 2022, the Administrator shall promulgate pretreatment standards for per- and polyfluoroalkyl substances under section 307(b) of the Federal Water Pollution Control Act (33 U.S.C. 1317(b)).
			